AFFIRM; and Opinion Filed September 30, 2013.




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-13-00116-CR
                                     No. 05-13-00117-CR

                          JENNY REBECCA BONHAM, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F12-54172-Q, F12-54174-Q

                              MEMORANDUM OPINION
                        Before Justices O’Neill, Lang-Miers, and Evans
                                Opinion by Justice Lang-Miers

       Jenny Rebecca Bonham waived a jury and pleaded guilty to robbery and evading arrest

while using a vehicle. See TEX. PENAL CODE ANN. §§ 29.02(a), 38.04(a), (b)(1)(B) (West 2011

& Supp. 2012). The trial court assessed punishment at ten years’ imprisonment in each case. On

appeal, appellant’s attorney filed a brief in which he concludes the appeals are wholly frivolous

and without merit. The brief meets the requirements of Anders v. California, 386 U.S. 738

(1967). The brief presents a professional evaluation of the record showing why, in effect, there

are no arguable grounds to advance. See High v. State, 573 S.W.2d 807, 811 (Tex. Crim. App.
[Panel Op.] 1978). Counsel delivered a copy of the brief to appellant. We advised appellant of

her right to file a pro se response, but she did not file a pro se response.

        We have reviewed the record and counsel’s brief. See Bledsoe v. State, 178 S.W.3d 824,

827 (Tex. Crim. App. 2005) (explaining appellate court’s duty in Anders cases). We agree the

appeals are frivolous and without merit. We find nothing in the record that might arguably

support the appeals.

        We affirm the trial court’s judgments.




                                                        /Elizabeth Lang-Miers/
                                                        ELIZABETH LANG-MIERS
                                                        JUSTICE

Do Not Publish
TEX. R. APP. P. 47

130116F.U05




                                                  -2-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JENNY REBECCA BONHAM,                              Appeal from the 204th Judicial District
Appellant                                          Court of Dallas County, Texas (Tr.Ct.No.
                                                   F12-54172-Q).
No. 05-13-00116-CR       V.                        Opinion delivered by Justice Lang-Miers,
                                                   Justices O’Neill and Evans participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered September 30, 2013.



                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                             -3-
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                      JUDGMENT


JENNY REBECCA BONHAM,                              Appeal from the 204th Judicial District
Appellant                                          Court of Dallas County, Texas (Tr.Ct.No.
                                                   F12-54174-Q).
No. 05-13-00117-CR       V.                        Opinion delivered by Justice Lang-Miers,
                                                   Justices O’Neill and Evans participating.
THE STATE OF TEXAS, Appellee



      Based on the Court’s opinion of this date, the trial court’s judgment is AFFIRMED.



      Judgment entered September 30, 2013.



                                                   /Elizabeth Lang-Miers/
                                                   ELIZABETH LANG-MIERS
                                                   JUSTICE




                                             -4-